August 6, 2009 United States Securities and Exchange Commission treet, North East Washington, D.C. 20549 Dear Sirs and Mesdames: Re:Intelimax Media Inc. Registration of 10,432,000 Shares of Common Stock on Form S-1/A We refer to the amended registration statement for Intelimax Media Inc., a British Columbia corporation (the “Company”), on Form S-1/A Amendment #2 (the “Registration Statement”) filed with the SEC under the Securities Act of 1933. The Registration Statement relates to the registration for resale of up to 10,432,000 shares of the Company’s common stock, $0.00001 par value, under the Securities Act of 1933. In rendering the opinions hereinafter expressed, we have examined originals or copies, certified or otherwise, identified to our satisfaction, of (1) the Registration Statement, together with all exhibits thereto; (2) the Company’s Notice of Articles and Articles (3) the minutes and resolutions of the Board of Directors and shareholders of the Company, all as provided to us by the Company; and (4) such other documents and instruments that in our judgment are necessary or appropriate to enable us to render the opinions expressed below. We are qualified to practice U.S. corporate and securities law as our attorneys are called to various state bar associations in the United States. Further, we regularly provide legal services to companies incorporated in the Province of British Columbia and consequently have developed broad knowledge and understanding of British Columbia corporate law.
